Eobinson, J.,
delivered the opinion of the Court.
The traverser was indicted under sec. 101, Art. 30, of the Code, which provides for the punishment of any one who shall steal any “bond,” f bill of exchange,” “hank note,” “promissory notes,” “checks,” and “certificates granted by or under the authority of this State or of the United States.”
The indictment charged the traverser with stealing “ certain promissory notes for the payment of money,” and to support this charge the State offered in evidence a “silver certificate” of the denomination and value of twenty dollars, issued by the authority of the United States. The question is whether such evidence is admissible to prove the offence as laid in the indictment?
The well settled rules of criminal pleading require that the offence shall he described in the indictment with such *414certainty and precision as will inform the accused of the nature of the charge brought against him; and as will enable him also to plead his acquittal or conviction in bar to a second prosecution. It was also well settled by the earlier cases, that where, in a statute creating an offence, a general term is used, succeeded by words more precise and definite, or a specific term is followed by more'comprehensive words, the indictment must charge the offence in the specific words. Thus where a statute provided a punishment for one who should steal a “ horse,” “ mare,” or “gelding,” the proof of a “gelding” would not support an indictment for stealing a horse. 2 East P. C., 1075; 1 Leach, (fith Ed.) 73, note.
There is a disposition both in England and in some of the States in this country, to relax somewhat the rigid rules of construction in regard to criminal pleading, and in some cases it has been held that the general term or genus embraces the particular or species. But the decisions are by no means uniform, and the weight of authority in this country inclines to the ancient rule in this respect. But be that as it may, we are now considering a statute which makes it a penal offence to steal a “ promissory note,” and this is followed by a provision for stealing a “ bank note,” or a “certificate” issued by the State or by the United States.
The question is not whether a silver certificate, may not be considered in mercantile law, a promissory note, but whether under a statute which provides for the punishment of one who steals a promissory note, and also for stealing “ a certificate,” the general and more particular terms are to he construed as meaning the same thing; in other words, whether a silver certificate issued by the United States is within the meaning of the statute, a “promissory note V’ We think not. If the contention on the part of the State be correct, then it was competent to prove under this indictment the stealing of an ordinary *415promissory note, we mean the written promise by one to pay another a certain sum of money, or a hank note, issued by a Rational- Bank, or a silver certificate issued by the United States. -This would he in violation of every rule of criminal pleading. A silver certificate is not in common parlance a promissory note, and to .charge one with stealing a promissory note, would not under such a construction inform the accused as to the nature of the offence for which he was called upon to answer, nor could the jury before whom the case is tried know it was the offence which the grand jury intended to present. In addition to this, such a description would not necessarily bar a second indictment charging him with stealing a certificate. An acquittal on an indictment for stealing a promissory note would not on the face of the record he a bar to an indictment for stealing a hank note, or a certificate. It is no answer to say, the accused could prove by extrinsic evidence, that the offences thus charged in the two indictments were in fact hut one. This he might or he might not he able to do. At any rate, the criminal law should he so administered as to make every right of the accused available to him; and he should not be compelled to forego any right by reason of loose or insufficient pleading. If one is to he triedjor stealing “ a certificate,” or “a bank note,” or “a promissory note,” the indictment should charge the offence in the language of the statute. Then the prisoner would know precisely what he was called upon to answer. To hold otherwise, would he inconsistent with the well established principles on which all criminal pleading is based.
(Decided 19th June, 1884.)
Eor these reasons the ruling below will he reversed and the cause remanded.

Ruling reversed, and cause remanded.